DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the reply filed on 06/16/2021 in which claims 13, 14, 16, 18, 19, 24, 26, and 29, were amended.  Claims 1-12 are previously cancelled.  Currently, claims 13-32 are pending for examination in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 13]  The claim recites the limitation of “wherein said mechanical fixation elements of the medicament container” in the 15th line of the claim.  The examiner is unable to determine the metes and bounds of the claim, since it is unclear which structure comprises the “mechanical fixation elements.”  In the 9th line of the claim, it is th line of the claim refers to the mechanical fixation elements as part of the medicament container.  For purposes of examination, it is interpreted that the mechanical fixation elements are a portion of the medicament container holder.
[Claims 14-23]  The claims are rejected based upon their dependency from independent claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-21 and 23-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monson et al. (PGPub 2009/0312715).
[Claims 13, 23-25, and 29]  Monson teaches a re-usable medicament delivery device (figures 6 and 7) comprising:

which medicament container (figure 6, item 192) comprises a generally tubular body (figure 6, item 195) arranged with a proximally directed neck portion (figure 6; not labeled) and a flange portion (figure 6, item 170), which flange portion is arranged with a pierceable septum (figure 6, item 198); 
said medicament container holder (figure 6, item 140) comprising mechanical holding elements (figure 7, item 166) configured to interact with said flange portion (figure 6, item 170) of the medicament container (figure 6, item 192) for preventing movement of said medicament container (figure 6, item 192) in an axial distal direction (figure 7; paragraph [0033]); 
said medicament container holder (figure 6, item 140) further comprising mechanical fixation elements (figure 7, item 160) configured to interact with said flange portion (figure 6, item 170) for urging said flange portion (figure 6, item 170) of the medicament container (figure 6, item 192) in the axial distal direction against the holding elements (figure 7, item 166); 
said medicament container holder (figure 6, item 140) comprising attachment elements (figure 7, item 154) for attaching a medicament delivery member (figure 7, item 80) to the medicament container holder (figure 6, item 140) having a generally tubular elongated body (figures 6 and 7), which is arrange to accommodate the medicament container (figure 6, item 192) (figure 7), 
nd interpretation above) are configured to engage with the medicament delivery member (figure 7, item 80) when the medicament delivery member (figure 7, item 80) is attached by said attachment elements (figure 7, item 154) to the medicament container holder (figure 6, item 140), such as to exert a force in the axial distal direction on said flange portion (figure 6, item 170) of the medicament container (figure 6, item 192) (figure 7; paragraph [0035]).
[Claims 14, 15, 26, and 27]  Monson teaches the limitations of claims 13 and 24, upon which claims 14, 15, 26, and 27, depend.  In addition, Monson discloses said mechanical holding elements (figure 7, item 166) comprise a plurality of inwardly directed protrusions (figure 7) and are configured to flex in a radial direction, allowing passing of said flange portion (figure 6, item 170) when securing said medicament container (figure 6, item 192) (figure 7; paragraph [0033]).
[Claims 16 and 28]  Monson teaches the limitations of claims 15 and 24, upon which claims 16 and 28 depend.  Monson also teaches a plurality of cut-outs (figure 6, item 161) arranged adjacent said holding elements (figure 7, item 166) for providing flex (paragraph [0033]).
[Claims 17-19, 30, and 31]  Monson teaches the limitations of claims 13 and 24, upon which claims 17-19, 30, and 31, depend.  Monson further discloses said fixation elements (figure 7, item 160) are configured to be flexible movable in a generally longitudinal application (paragraph [0033]), and wherein said fixation elements (figure 7, item 160) comprise generally radially directed arms (figure 7), the generally radially 
[Claims 20, 21, and 32]  Monson teaches the limitations of claims 17 and 24, upon which claims 20, 21, and 32, depend.  In addition, Monson teaches said fixation elements (figure 7, item 160) comprise a central ring-shaped member (figure 6, item 153) flexibly attached to said medicament container holder (figure 6, item 140), wherein said fixation elements (figure 7, item 160) comprises sections of material (figure 6) between the ring-shaped member (figure 6, item 153) and the medicament container holder (figure 6, item 140), which sections are arranged flexible (figure 6; paragraph [0033]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Monson et al. (PGPub 2009/0312715).
[Claim 22]  Monson teaches the limitations of claim 13, upon which claim 22 depends.  Although teaching the use of the medicament container holder with a medicament delivery device, Monson does not specifically disclose the medicament container holder is arranged as an integral part of a housing of a medicament delivery device.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure taught by Monson to have integrated the medicament container holder with a medicament delivery device, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive.  Applicant’s representative asserts that the prior art of record does not disclose the invention as claimed.
The examiner has fully considered the applicant’s arguments but they are not persuasive.  It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
With regards to the amended independent claim language, applicant’s representative asserts the prior art to Monson fails to teach the limitations as claimed.  The examiner respectfully disagrees.  Initially, the examiner would note that, within independent claim 13, the “medicament container” has not been positively recited and has not been claimed as a required structure (the examiner acknowledges this is not the case for independent claim 24).  
First, applicant’s representative’s arguments relative to the claimed “medicament container holder” (identified in the rejection above as Figure 6, item 140) appear to be based on mixing different structures from different embodiments which are not relied upon by the examiner.  As such, applicant’s representative has not directly addressed the standing rejection, but utilized alternative embodiment structures in a piecewise fashion to formulate an argument.  Applicant’s representative’s discussion regarding the cartridge retainer 300 (or fastening sleeve 94) are immaterial, as the examiner has not relied on said structures.  
Furthermore, applicant’s representative fails to address how the structures identified in the standing rejection fail to meet the currently recited claim limitations.  
Applicant’s representative makes an additional statement that “it is not proper to use different reference numbers (30,192) for the same detail (a medicament container) as those correspond to the different details/parts in Monson.”  The examiner clearly has not presented a rejection in this manner (item 30, or item 300 for that matter, are not identified in the rejection above), thus applicant’s representative’s statement is without merit.
Again, applicant’s representative’s argument ignores the identified structure of the medicament container holder (figure 6, item 140) in Monson relative to the currently recited claim limitations, but merely states it is “not the medicament container holder” by presenting alternative structures not relied upon by the examiner.  Where there is physical identity between the subject matter of the claims and the prior art, the label given to the claimed subject matter does not distinguish the invention over the prior art.  In re Pearson, 494 F.2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Lemin, 326 F.2d 437, 140 USPQ 273 (CCPA 1964).  Furthermore, while anticipation requires the disclosure of each and every limitation of the claim at issue in a single prior art in haec verba.  In re Bode, 550 F.2d 656, 660, 193 USPQ 12, 16 (CCPA 1977).
In light of the remarks and standing rejection above, the examiner asserts the prior art of record teaches all elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims.  Therefore, the standing rejections are proper and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/21/2021